Exhibit 24(b)(13) POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 4th day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W. Britton, Director and President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this16th day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Robert G. Leary Robert G. Leary, Director State of New York County of New York On the 16th day of February in the year 2010, before me, the undersigned, personally appeared Robert G. Leary, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. O1SC3352985 Qualified in New York County Commission Expires: 4-30-2011 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us . If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: State of Connecticut /s/ J. Neil McMurdie J. Neil McMurdie County of Hartford, Town of Windsor The foregoing instrument was executed and acknowledged before me this 23 rd day of February, 2010, by J. Neil McMurdie, as attorney in fact on behalf of Robert G. Leary. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Connecticut /s/ Michael A. Pignatella Michael A. Pignatella County of Hartford, Town of Windsor The foregoing instrument was executed and acknowledged before me this 23 rd day of February, 2010, by Michael A. Pignatella, as attorney in fact on behalf of Robert G. Leary. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 29th day of January, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ T. J. McInerney Thomas J. McInerney, Director and Chairman POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 5 th day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith, Director and Sr. Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 1 day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Michael S. Smith Michael S. Smith, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY 0F 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 3 rd day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ewout L. Steenbergen Ewout L. Steenbergen, Director, Executive Vice President and Chief Financial Officer State of New York County of New York On the 3 rd day of February in the year 2010, before me, the undersigned, personally appeared Ewout L. Steenbergen, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Notary Public Helen M. Scheuer Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires: 4-30-2011 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us . If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: State of Connecticut /s/ J. Neil McMurdie J. Neil McMurdie County of Hartford, Town of Windsor The foregoing instrument was executed and acknowledged before me this 23 rd day of February, 2010, by J. Neil McMurdie, as attorney in fact on behalf of Ewout L. Steenbergen. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 State of Connecticut /s/ Michael A. Pignatella Michael A. Pignatella County of Hartford, Town of Windsor The foregoing instrument was executed and acknowledged before me this 23 rd day of February, 2010, by Michael A. Pignatella, as attorney in fact on behalf of Ewout L. Steenbergen. /s/ Nicole L. Molleur Notary Public Nicole L. Molleur Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie and Michael A. Pignatella REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-66542 033-09153 033-65870 333-47094 333-100207 333-105319 002-75185 033-57244 033-69892 333-69431 333-100208 333-120636 002-95392 033-73058 333-18517 333-92000 333-100209 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 I hereby ratify and confirm on this 8th day of February, 2010, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Sr. Vice President and Chief Accounting Officer
